                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 6/21/2021
------------------------------------------------------------------X
MILTON WILLIAMS,                                                  :
                                                                  :
                                                  Plaintiff,      :
                                                                  :      1:21-cv-2303-GHW
                              -against-                           :
                                                                  :          ORDER
GOETZES CANDY COMPANY, INC.,                                      :
                                                                  :
                                                 Defendant. :
----------------------------------------------------------------- :
                                                                  X
GREGORY H. WOODS, United States District Judge:
         On June 2, 2021, the parties filed a letter requesting that the Court approve a proposed

consent decree. Dkt. No. 13. The terms of the consent decree were negotiated between the parties

in order to settle this litigation. Id. at 1. As described by Defendant, while “Defendant does not

admit liability, we have reached an early settlement with plaintiff individually in order to avoid the

cost and inconvenience of litigation and to address the issues raised by this action in a mutually

acceptable fashion.” Id. Defendant acknowledges that “the Consent Decree is designed to serve as

a shield for Defendants against claims by other plaintiffs who may come forward to assert similar

claims based on the putative access violations that are being addressed and resolved pursuant to this

settlement. Duplicative suits have been a recurring problem in similar matters handled by my law

firm and other attorneys defending these matters around the country.” Id. at 2.

         The Court declines to enter the proposed consent decree because, among other things, it

does not have sufficient information to conclude that its terms—privately negotiated between

Defendant and a single plaintiff—are appropriate. The Court cannot conclude that the terms of the

consent decree indeed, as the parties represent, resolve all current, and potential future, issues with

the website. The Court’s inability to draw that conclusion from the limited information provided is
significant given the express purpose of the consent decree—to prevent other plaintiffs from

bringing action to challenge the website’s compliance with applicable law.

        “[A] federal court is more than a recorder of contracts from whom parties can purchase

injunctions; it is an organ of government constituted to make judicial decisions.” Local No. 93,

International Association of Firefighters v. City of Cleveland, 478 U.S. 501, 525 (1986) (internal quotation

marks omitted)). “A court must scrutinize a proposed settlement before giving it a judicial

imprimatur.” United States v. International Brotherhood of Teamsters, 970 F.2d 1132, 1137 (2d Cir. 1992).

“The district court must ensure that the agreement ‘does not put the court’s sanction on and power

behind a decree that violates Constitution, statute, or jurisprudence.’” Id. (quoting United States v.

City of Miami, 664 F.2d 435, 441 (5th Cir. 1981)). Indeed, the Second Circuit has “often compared

stipulated settlements to contracts, and . . . consistently applied the law of contract to disputes

concerning the construction and enforcement of settlements . . . However, when a district court ‘so

orders’ a stipulated settlement, it [accepts] some obligations . . . [including] the duty to enforce the

stipulation that it has approved.” Geller v. Branic Int’l Realty Corp., 212 F.3d 734, 737 (2d Cir. 2000).

“In many cases, a stipulated settlement will contemplate actions that are not within the power of the

litigants to perform, but rather lie within the power of the district court ordering the settlement.

When a district court ‘so orders’ a settlement containing such provisions, it is, with some limited

exceptions, obliged to perform.” Id.; see also Sanchez v. Maher, 560 F.2d 1105, 1108 (2d Cir. 1977)

(“The district court has not only the power but the duty to enforce the stipulation which it ha[s]

approved.”) (internal punctuation omitted).

        Here, the parties have not provided the Court sufficient information to conclude that the

terms of their agreement—reformulated as a proposed consent decree—are appropriate. This case

has not been certified as a class action, yet the effect of the proposed consent decree would be to

permit the individual named plaintiff in this case, and his counsel alone to determine the steps that

the defendant must undertake in order to ensure that its website complies with the Americans with

                                                        2
Disabilities Act and similar statutes. Apart from the fact that the named plaintiff and the defendant

believe that these terms form an acceptable basis for their resolution of the action, the Court has no

basis upon which to conclude that the terms of the consent decree are appropriate. The Court

observes that the named plaintiff initially brought this case as a purported class action. Through the

presentation of this consent decree, he and the defendant seek to bind absent potential class

members without any meaningful judicial evaluation of the terms and conditions of the proposed

resolution, and without providing such users of the website notice of the action or the opportunity

to participate in it. The Court declines to convert the parties’ private agreement into an enforceable

order of the Court on this record.

        The Court is well aware of the proliferation of similar, copycat cases of this type, particularly

in this District. See, e.g., Tom McParland, New York Federal Courts A Battleground Amid Deepening Rift

on Website Accessibility Suits, N.Y.L.J., June 16, 2021,

https://www.law.com/newyorklawjournal/2021/06/16/new-york-federal-courts-a-battleground-

amid-deepening-rift-on-website-accessibility-suits/ (Last visited June 20, 2021). Protecting a

particular party (and the Court) from potentially duplicative litigation, is not, by itself, in this Court’s

view, a sufficient justification to impose its judicial imprimatur on the parties’ privately negotiated

agreement. Nor does the fact that other courts have signed similar requests for relief lead this Court

to believe that the entry of the proposed consent decree on this record is appropriate. Defendant

points to no reasoned opinions endorsing this approach. The Court takes little from the exemplars

cited in the parties’ letter other than that some courts perhaps have not yet thought deeply about the

obligations of the district court in evaluating such requests or the collateral impact of judicially

sanctioned consent decrees on the rights of people who have not been provided the opportunity to

be heard with respect to a privately negotiated resolution specifically intended to bind their hands.

        The Court will enter a separate “30-day order” in light of the parties’ settlement of this case.



                                                       3
To the extent that the parties wish to litigate the case on the merits in light of the Court’s decision

not to endorse the parties’ proposed consent decree, they may follow the process outlined in that

order to restore the case to the Court’s active docket.

        SO ORDERED.

 Dated: June 21, 2021                                 _____________________________________
 New York, New York                                            GREGORY H. WOODS
                                                              United States District Judge




                                                     4
